Case 2:20-cr-00258-HCN-JCB Document 37 Filed 04/27/21 PageID.121 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH



       UNITED STATES OF AMERICA,                              ORDER OF FORFEITURE
                      Plaintiff,
                                                                 Case No. 2:20-cr-00258
                          v.
                                                                 Howard C. Nielson, Jr.
        JEFFERY RYAN RICHMOND,                                 United States District Judge

                     Defendant.


       IT IS HEREBY ORDERED that:

       1.        As a result of a plea of guilty to Count 1 of the Indictment, Felon in Possession of

a Firearm and Ammunition, for which the Government sought forfeiture pursuant to 18 U.S.C. §

924(d) and 28 U.S.C. § 2461(c), Defendant Jeffery Ryan Richmond shall forfeit to the United

States any firearm or ammunition involved in or used in any knowing violation of 18 U.S.C. §

922(g)(1).

       2.        Based on the information provided in the Government’s motion, the Indictment,

and Defendant’s guilty plea that includes his agreement regarding this forfeiture, the court finds

that one Kahr Arms CW45 handgun, SN: 8G3440 and associated ammunition are subject to

forfeiture, that Defendant had an interest in said property, and that the Government has

established the requisite nexus between the subject property and the offense.

       3.        Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1)(A), 18 U.S.C. §

924(d)(1), and 28 § U.S.C. § 2461(c), the property identified above is hereby forfeited to the

United States.

                                                   1
Case 2:20-cr-00258-HCN-JCB Document 37 Filed 04/27/21 PageID.122 Page 2 of 3




        4.       Upon the entry of this Order, in accordance with Federal Rule of Criminal

Procedure 32.2(b)(3), the Attorney General (or a designee) is authorized to seize the properties

and conduct any discovery proper in identifying, locating, or disposing of the property subject to

forfeiture.

        5.       Upon entry of this Order, the Attorney General or Secretary of the Treasury (or a

designee) is authorized to commence any applicable proceeding to comply with statutes

governing third party interests, including giving notice of this Order.

        6.       The United States shall publish notice of this Order on the Government’s internet

website, www.forfeiture.gov. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the subject property.

        7.       Any person, other than the above-named defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of

his alleged interest in the subject property, and amendment of the order of forfeiture pursuant to

21 U.S.C. § 853.

        8.       Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Order of

Forfeiture shall become final as to Defendant at the time of sentencing and shall be made part of

the sentence and included in the judgment. If no third party files a timely claim, this Order shall

become the Final Order of Forfeiture, as provided by Federal Rule of Criminal Procedure

32.2(c)(2).

        9.       Any petition filed by a third party asserting an interest in the subject property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the subject property, the time and circumstances of the


U.S. v. Jeffery Ryan Richmond           2
Order of Forfeiture
Case 2:20-cr-00258-HCN-JCB Document 37 Filed 04/27/21 PageID.123 Page 3 of 3




petitioner’s acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner’s claims, and the relief sought.

        10.      After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A), and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues.

        11.      The United States shall have clear title to the subject property following the

court’s disposition of all third party interests or, if no petitions are filed, following the expiration

of the period provided in 21 U.S.C. § 853 which is incorporated by 18 U.S.C. § 982(b), for the

filing of third party petitions.

        12.      The court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

        IT IS SO ORDERED.

                                                         DATED this 27th day of April, 2021.

                                                         BY THE COURT:



                                                         ______________________________
                                                         Howard C. Nielson, Jr.
                                                         United States District Judge




U.S. v. Jeffery Ryan Richmond           3
Order of Forfeiture
